Investor / Media contact: Traci Bolte 513.397.1195 traci.bolte@cinbell.com Cincinnati Bell Inc. Reports Revenue and Earnings Growth in Third Quarter of 2007 Wireless and Technology Solutions growth drives quarterly increase CINCINNATI– November 2, 2007 – Cincinnati Bell Inc. (NYSE:CBB) today announced financial results for the third quarter of 2007, which included year-over-year and sequential growth in both revenue and earnings. For the third quarter 2007, revenue totaled $344 million, an increase of 8 percent year-over-year, with operating income of $83 million. Net income was $26 million, or 9 cents per diluted share. Excluding special items1, quarterly net income and earnings per share both increased 5 percent compared to last year.Adjusted earnings before interest, taxes, depreciation and amortization2 (EBITDA) equaled $120 million, up $2 million, or 2 percent from a year ago. “The momentum generated in Cincinnati Bell’s key growth areas of Wireless, Technology Solutions and DSL led to the eighth consecutive quarter of year-over-year revenue growth. In addition, adjusted EBITDA in our core operations3 has increased the last five quarters,” said Jack Cassidy, president and chief executive officer of Cincinnati Bell Inc. “By introducing new products and developing previously underserved markets, Cincinnati Bell continues to meet customer demands for value and convenience, superior network quality and outstanding service.” Third Quarter Highlights · Quarterly revenue increased 8 percent or $24 million from a year ago driven by $13 million of service and $11 million of equipment revenue growth.Increased revenue from Technology Solutions, Wireless, Wireline data, and long distance more than offset a decline in Wireline voice revenue. · The Technology Solutions segment produced quarterly revenue of $74 million, up 29 percent from a year ago, representing growth in all areas of the business. Operating income totaled $6 million, up 10 percent from the third quarter of 2006 and adjusted EBITDA grew by 25 percent to a record $8 million. 1 · Wireless service revenue in the third quarter was $68 million, up $9 million or 15 percent from a year ago reflecting year-over-year subscriber growth of 10 percent.Operating income of $9 million increased 43 percent and Wireless adjusted EBITDA margin expanded 4 points from the third quarter of 2006 to 25 percent. · Wireline operating income in the quarter increased 6 percent year-over-year while adjusted EBITDA of $99 million remained flat compared to the prior year.This is a direct result of data revenue growth, expense reductions, as well as long distance and expansion markets growth.These efforts offset the impact of local voice revenue decline. · Year-over-year DSL subscriber growth equaled 16 percent and penetration of in-territory consumer primary access lines reached 40 percent, up 9 percentage points. · Capital expenditures were $62 million in the quarter driven largely by data center expansion of which the company commissioned 24 thousand square feet of raised floor space during the third quarter.Net debt4 increased by $12 million from the second quarter to total $1.972 billion at the end of the third quarter. “We are pleased with the financial performance in each of our business segments,” said Brian Ross, chief financial officer of Cincinnati Bell Inc. “We produced revenue, EBITDA and subscriber growth, while continuing to invest in the expansion of our data center business and new 3G wireless network." Wireline Segment Wireline segment revenue was $202 million, comparable to the third quarter of 2006.Increased data, long distance and expansion market voice revenue largely offset lower local voice revenue in the company’s traditional operating area.Operating income totaled $73 million compared with $69 million in the third quarter of 2006, which included a restructuring charge related to the outsourcing of supply chain management functions. Adjusted EBITDA for the Wireline segment totaled $99 million, comparable to a year ago and up 1 percent sequentially. Year-over-year total access line loss in the third quarter was 5.8 percent. Expansion market access lines grew 27 percent, which helped to offset the loss of in-territory consumer access lines. 2 Wireless Services Quarterly revenue from the Wireless segment increased 16 percent to $75 million and operating income equaled $9 million, up $3 million from a year ago, primarily due to a $9 million, or 15%, increase in service revenue.Adjusted EBITDA was $19 million, up $5 million compared with the third quarter of 2006, while adjusted EBITDA margin expanded 4 points to 25 percent. In the third quarter, postpaid net activations were 8,000 compared with 11,000 in the prior year.Postpaid churn remained low at 1.67 percent compared to 1.73 percent a year ago.Quarterly postpaid average revenue per user (ARPU) totaled $47.41.Prepaid net activations improved by 9,000 and prepaid ARPU of $22.96 increased 18 percent year-over-year. Technology Solutions Technology Solutions revenue was $74 million, up 29 percent from a year ago.Telecommunications and IT Equipment revenue increased $10 million or 24 percent from the prior year while Data Center and Managed Services revenue grew $6 million, a 44 percent increase compared to the third quarter of 2006. Operating income totaled $6 million, up 10 percent from a year ago, due to Data Center and Managed Services growth partially offset by increased depreciation to support the expanded data center operations.Adjusted EBITDA was a record $8 million, up 25 percent from the third quarter of 2006. With the commissioning of 24,000 square feet, billable data center capacity increased by 22 percent to 135,000 square feet compared to the end of the second quarter of 2007. Utilization of this billable capacity was 84 percent at the end of the third quarter.Approximately 41,000 square feet of new data center capacity remains under construction, which the company expects to complete by the end of the first quarter of 2008. 3 2007 Guidance Cincinnati Bell is updating its 2007 guidance estimates by increasing adjusted EBITDA by $5 million to approximately $470 million. 2007 estimates are as follows: Category 2007 Guidance Revenue Approximately $1.3 billion Adjusted EBITDA Approximately $470 million Capital Expenditures Approximately 19 percent of revenue Free Cash Flow5 Approximately $50 million Conference Call/Webcast Cincinnati Bell will host a conference call today at 10:00 a.m. (ET) to discuss its results for the third quarter of 2007. A live webcast of the call will be available via the Investor Relations section of www.cincinnatibell.com. The conference call dial-in number is 866.278.7926. International callers may dial 904.596.2360. A taped replay call will be available one hour after the conclusion of the teleconference until 5:00 p.m. (ET) on November 16, 2007. For U.S. callers, the replay will be available at 888.284.7564. For international callers, the replay will be available at 904.596.3174. The replay reference number is 222038. An archived version of the webcast will also be available in the Investor Relations section of www.cincinnatibell.com. Safe Harbor Note Certain of the statements and predictions contained in this release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act. In particular, statements, projections or estimates that include or reference the words “believes,” “anticipates,” “plans,” “intends,” “expects,” “will,” or any similar expression fall within the safe harbor for forward-looking statements contained in the Reform Act. Actual results or outcomes may differ materially from those indicated or suggested by any such forward-looking statement for a variety of reasons, including, but not limited to: Cincinnati Bell’s ability to maintain its market position in communications services, including wireless, wireline and internet services; general economic trends affecting the purchase or supply of telecommunication services; world and national events that may affect the ability to provide services; changes in the regulatory environment; any rulings, orders or decrees that may be issued by any court or arbitrator; restrictions imposed under various credit facilities and debt instruments; work stoppages caused by labor disputes; and Cincinnati Bell’s ability to develop and launch new products and services. More information on potential risks and uncertainties is available in recent filings with the Securities and Exchange Commission, including Cincinnati Bell’s Form 10-K report, Form 10-Q reports and Form 8-K reports. The forward-looking statements included in this release represent company estimates as of November 2, 2007. Cincinnati Bell anticipates that subsequent events and developments will cause its estimates to change. 4 Use of Non-GAAP Financial Measures This press release contains information about net income excluding special items, free cash flow, net debt and adjusted earnings before interest, taxes, depreciation and amortization (adjusted EBITDA). These are non-GAAP financial measures used by Cincinnati Bell management when evaluating results of operations and cash flow. Management believes these measures also provide users of the financial statements with additional and useful comparisons of current results of operations and cash flows with past and future periods. Non-GAAP financial measures should not be construed as being more important than comparable GAAP measures. Detailed reconciliations of net income excluding special items, adjusted EBITDA, net debt and free cash flow to comparable GAAP financial measures have been included in the tables distributed with this release and are available in the Investor Relations section of www.cincinnatibell.com. 1Net income excluding special items provides a useful measure of operating performance.Net income excluding special items should not be considered as an alternative to comparable GAAP measures of profitability and may not be comparable with net income excluding special items as defined by other companies. 2Adjusted EBITDA provides a useful measure of operational performance. The company defines adjusted EBITDA as GAAP Operating Income plus depreciation, amortization, restructuring charges, asset impairments and other special items. Adjusted EBITDA should not be considered as an alternative to comparable GAAP measures of profitability and may not be comparable with adjusted EBITDA as defined by other companies. 3Core Operations represents the company’s three reportable segments: Wireline, Wireless and Technology Solutions. 4Net debt provides a useful measure of liquidity and financial health. The company defines net debt as the sum of the face amount of short-term and long-term debt and unamortized premium and/or discount, offset by cash and cash equivalents. 5Free cash flow provides a useful measure of operational performance, liquidity and financial health. The company defines free cash flow as SFAS 95 cash provided by (used in) operating, financing and investing activities, adjusted for the issuance and repayment of debt and for the proceeds from the sale or the use of funds from the purchase of business operations. Free cash flow should not be considered as an alternative to net income (loss), operating income (loss), cash flow from operating activities, or the change in cash on the balance sheet and may not be comparable with free cash flow as defined by other companies. Although the company feels that there is no comparable GAAP measure for free cash flow, the attached financial information reconciles free cash flow to the net increase (decrease) in cash and cash equivalents. 5 About Cincinnati Bell Inc. Cincinnati Bell Inc. (NYSE:CBB) is parent to one of the nation’s most-respected and best-performing local exchange and wireless providers with a legacy of unparalleled customer service excellence. With headquarters in Cincinnati, Ohio, Cincinnati Bell provides a wide range of telecommunications products and services to residential and business customers in Ohio, Kentucky and Indiana. For more information, visit www.cincinnatibell.com. ### 6 Cincinnati Bell Inc. Consolidated Statements of Income (Unaudited) (Dollars in millions, except per share amounts) Three Months Nine Months Ended September 30, % Ended September 30, % 2007 2006 Change 2007 2006 Change Revenue $ 344.3 $ 320.1 8% $ 988.6 $ 941.7 5% Costs and expenses Cost of services and products 159.0 142.9 11% 437.5 416.5 5% Selling, general and administrative 65.3 59.5 10% 196.6 179.6 9% Depreciation and amortization 37.7 35.6 6% 110.8 105.6 5% Shareholder claim settlement - - n/m - 6.3 (100%) Restructuring charges (gains) (0.3 ) 3.3 (109%) 2.3 3.5 (34%) Gain on sale of broadband assets - (4.7 ) (100%) - (7.6 ) (100%) Operating income 82.6 83.5 (1%) 241.4 237.8 2% Minority interest expense (income) - (0.2 ) (100%) - 0.1 (100%) Interest expense 38.0 41.4 (8%) 117.1 121.3 (3%) Other expense (income), net 0.2 (0.1 ) n/m (2.1 ) (0.4 ) n/m Income before income taxes 44.4 42.4 5% 126.4 116.8 8% Income tax expense 18.7 17.3 8% 54.0 53.2 2% Net income 25.7 25.1 2% 72.4 63.6 14% Preferred stock dividends 2.6 2.6 0% 7.8 7.8 0% Net income applicable to common shareowners $ 23.1 $ 22.5 3% $ 64.6 $ 55.8 16% Basic earningsper common share $ 0.09 $ 0.09 $ 0.26 $ 0.23 Diluted earningsper common share $ 0.09 $ 0.09 $ 0.25 $ 0.22 Weighted average common shares outstanding (millions) - Basic 247.6 247.1 247.3 246.8 - Diluted 257.2 254.4 256.6 252.7 Cincinnati Bell Inc. Segment Information (Unaudited) (Dollars in millions) Three Months Nine Months Ended September 30, % Ended September 30, % 2007 2006 Change 2007 2006 Change Wireline Revenue Voice - local service $ 105.8 $ 115.2 (8%) $ 328.7 $ 350.6 (6%) Data 65.8 60.7 8% 191.8 176.1 9% Long distance 19.8 18.0 10% 58.3 54.0 8% Other 10.6 8.6 23% 31.0 27.2 14% Total revenue 202.0 202.5 0% 609.8 607.9 0% Operating costs and expenses Cost of services and products 66.0 65.9 0% 199.0 194.9 2% Selling, general and administrative 37.1 37.7 (2%) 113.5 108.4 5% Depreciation and amortization 26.2 27.2 (4%) 78.1 79.3 (2%) Restructuring charges (0.3 ) 3.0 (110%) 2.1 3.0 (30%) Total operating costs and expenses 129.0 133.8 (4%) 392.7 385.6 2% Operating income $ 73.0 $ 68.7 6% $ 217.1 $ 222.3 (2%) Wireless Revenue Service $ 68.2 $ 59.3 15% $ 197.9 $ 174.5 13% Equipment 6.9 5.7 21% 19.2 18.7 3% Total revenue 75.1 65.0 16% 217.1 193.2 12% Operating costs and expenses Cost of services and products 39.9 35.4 13% 112.0 109.9 2% Selling, general and administrative 16.6 15.8 5% 50.2 45.2 11% Depreciation and amortization 9.6 7.5 28% 28.1 23.6 19% Total operating costs and expenses 66.1 58.7 13% 190.3 178.7 6% Operating income $ 9.0 $ 6.3 43% $ 26.8 $ 14.5 85% Technology Solutions Revenue Telecom and IT equipment distribution $ 52.9 $ 42.6 24% $ 125.0 $ 114.4 9% Data center and managed services 18.4 12.8 44% 48.2 34.7 39% Professional services 2.8 1.9 47% 6.9 5.2 33% Total revenue 74.1 57.3 29% 180.1 154.3 17% Operating costs and expenses Cost of services and products 59.5 45.8 30% 143.2 124.2 15% Selling, general and administrative 7.0 5.4 30% 20.1 16.0 26% Depreciation and amortization 1.9 0.9 111% 4.6 2.7 70% Total operating costs and expenses 68.4 52.1 31% 167.9 142.9 17% Operating income $ 5.7 $ 5.2 10% $ 12.2 $ 11.4 7% Cincinnati Bell Inc. Segment Information (Unaudited) (Dollars in millions) Three Months Nine Months Ended September 30, % Ended September 30, % 2007 2006 Change 2007 2006 Change Revenue Wireline $ 202.0 $ 202.5 0% $ 609.8 $ 607.9 0% Wireless 75.1 65.0 16% 217.1 193.2 12% Technology Solutions 74.1 57.3 29% 180.1 154.3 17% Eliminations (6.9 ) (4.7 ) 47% (18.4 ) (13.7 ) 34% Total revenue $ 344.3 $ 320.1 8% $ 988.6 $ 941.7 5% Cost of Services and Products Wireline $ 66.0 $ 65.9 0% $ 199.0 $ 194.9 2% Wireless 39.9 35.4 13% 112.0 109.9 2% Technology Solutions 59.5 45.8 30% 143.2 124.2 15% Eliminations (6.4 ) (4.2 ) 52% (16.7 ) (12.5 ) 34% Total cost of services and products $ 159.0 $ 142.9 11% $ 437.5 $ 416.5 5% Selling, General & Administrative Wireline $ 37.1 $ 37.7 (2%) $ 113.5 $ 108.4 5% Wireless 16.6 15.8 5% 50.2 45.2 11% Technology Solutions 7.0 5.4 30% 20.1 16.0 26% Corporate and eliminations 4.6 0.6 n/m 12.8 10.0 28% Total selling, general & administrative $ 65.3 $ 59.5 10% $ 196.6 $ 179.6 9% Depreciation and Amortization Wireline $ 26.2 $ 27.2 (4%) $ 78.1 $ 79.3 (2%) Wireless 9.6 7.5 28% 28.1 23.6 19% Technology Solutions 1.9 0.9 111% 4.6 2.7 70% Corporate - - n/m - - n/m Total depreciation and amortization $ 37.7 $ 35.6 6% $ 110.8 $ 105.6 5% Restructuring Charges, Shareholder Claim Settlement, and Gain on Sale of Broadband Assets Wireline $ (0.3 ) $ 3.0 (110%) $ 2.1 $ 3.0 (30%) Wireless - - n/m - - n/m Technology Solutions - - n/m - - n/m Corporate - (4.4 ) (100%) 0.2 (0.8 ) (125%) Total restructuring charges, shareholder claim settlement, and gain on sale of broadband assets $ (0.3 ) $ (1.4 ) (79%) $ 2.3 $ 2.2 5% Operating Income Wireline $ 73.0 $ 68.7 6% $ 217.1 $ 222.3 (2%) Wireless 9.0 6.3 43% 26.8 14.5 85% Technology Solutions 5.7 5.2 10% 12.2 11.4 7% Corporate and eliminations (5.1 ) 3.3 n/m (14.7 ) (10.4 ) 41% Total operating income $ 82.6 $ 83.5 (1%) $ 241.4 $ 237.8 2% Cincinnati Bell Inc. Segment Metric Information (Unaudited) September 30, December 31, 2007 2006 (in thousands) Local access lines 848.7 887.1 DSL subscribers 217.6 198.3 Custom Connections (Super Bundle) subscribers 185.4 173.2 Postpaid wireless subscribers 391.0 365.8 Prepaid wireless subscribers 166.4 162.3 Total wireless subscribers 557.4 528.1 Consumer long distance lines 381.1 394.8 Business long distance lines 166.6 157.5 Total long distance lines 547.7 552.3 Data Center and Managed Services Raised Floor (in square feet) 135,000 91,000 Utilization rate 84 % 91 % Cincinnati Bell Telephone Local Access Line Detail (Unaudited) (In thousands) 2005 2006 2007 1Q 2Q 3Q 4Q 1Q 2Q 3Q 4Q 1Q 2Q 3Q Local Access Lines In-Territory: Primary Residential 584.2 573.0 563.9 555.7 547.4 536.7 522.5 510.5 499.1 484.8 468.4 Secondary Residential 48.9 47.1 45.4 43.9 42.4 40.9 39.2 37.6 36.2 34.9 33.4 Business/Other 296.1 294.3 292.9 293.3 290.9 291.3 291.4 288.6 287.6 287.7 286.9 Total In-Territory 929.2 914.4 902.2 892.9 880.7 868.9 853.1 836.7 822.9 807.4 788.7 Out-of-Territory: Primary Residential 17.7 18.4 20.5 21.5 22.8 24.8 26.8 28.1 29.4 30.7 32.0 Secondary Residential 0.8 0.9 1.0 1.0 1.1 1.1 1.2 1.2 1.2 1.3 1.3 Business/Other 12.2 12.8 13.9 15.2 16.3 17.7 19.4 21.0 22.4 24.2 26.7 Total Out-of-Territory 30.7 32.1 35.4 37.7 40.2 43.6 47.4 50.3 53.0 56.2 60.0 Total Access Lines 959.9 946.5 937.6 930.6 920.9 912.5 900.5 887.0 875.9 863.6 848.7 Cincinnati Bell Inc. Net Debt Calculation (Unaudited) (Dollars in millions) September 30, December 31, Change 2007 2006 $ % Credit facility, revolver $ 40.0 $ - $ 40.0 n/m Credit facility, tranche B term loan 212.0 395.0 (183.0 ) (46%) 7 1/4% Senior Notes due 2013 470.5 496.9 (26.4 ) (5%) 8 3/8% Senior Subordinated Notes due 2014 634.2 631.5 2.7 0% 7% Senior Notes due 2015 246.0 245.0 1.0 0% 7 1/4% Senior Notes due 2023 50.0 50.0 - 0% Accounts receivable securitization facility 75.0 - 75.0 n/m Various Cincinnati Bell Telephone notes 230.0 230.0 - 0% Capital leases and other debt 30.6 24.0 6.6 28% Net unamortized premium 0.7 0.8 (0.1 ) (13%) Total debt 1,989.0 2,073.2 (84.2 ) (4%) Add: Interest rate swap liability 9.8 13.5 (3.7 ) (27%) Less: Cash and cash equivalents (27.3 ) (79.4 ) 52.1 (66%) Net debt (as defined by the company) $ 1,971.5 $ 2,007.3 $ (35.8 ) (2%) Credit facility availability $ 205.9 $ 245.2 $ (39.3 ) (16%) Cincinnati Bell Inc. Consolidated Statements of Cash Flows (Unaudited) (Dollars in millions) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Cash provided by operating activities $ 54.2 $ 52.6 $ 209.3 $ 210.2 Capital expenditures (62.1 ) (35.2 ) (152.4 ) (109.8 ) Acquisition of businesses and remaining minority interest in CBW - - (4.6 ) (86.7 ) Deposit for wireless licenses purchase - (7.0 ) - (7.0 ) Proceeds from sale of broadband assets - 4.7 - 4.7 Other, net (0.8 ) 0.2 (0.7 ) 2.2 Cash used in investing activities (62.9 ) (37.3 ) (157.7 ) (196.6 ) Issuance of long-term debt - - 75.0 - Increase (decrease) in corporate credit facility, net 40.0 (8.0 ) 40.0 4.0 Repayment of debt (28.0 ) (5.7 ) (211.2 ) (11.4 ) Issuance of common shares - exercise of stock options - 1.0 2.3 1.7 Debt issuance costs - - (1.3 ) - Preferred stock dividends (2.6 ) (2.6 ) (7.8 ) (7.8 ) Other, net (0.1 ) 0.9 (0.7 ) 1.7 Cash provided by (used in) financing activities 9.3 (14.4 ) (103.7 ) (11.8 ) Net increase (decrease) in cash and cash equivalents 0.6 0.9 (52.1 ) 1.8 Cash and cash equivalents at beginning of period 26.7 26.6 79.4 25.7 Cash and cash equivalents at end of period $ 27.3 $ 27.5 $ 27.3 $ 27.5 Reconciliation of GAAP Cash Flow to Free Cash Flow (as defined by the company) Net increase (decrease) in cash and cash equivalents $ 0.6 $ 0.9 $ (52.1 ) $ 1.8 Less adjustments: Issuance of long-term debt and net change in corporate credit facility (40.0 ) 8.0 (115.0 ) (4.0 ) Repayment of debt 28.0 5.7 211.2 11.4 Acquisition of businesses and remaining minority interest in CBW - - 4.6 86.7 Free cash flow (as defined by the company) $ (11.4 ) $ 14.6 $ 48.7 $ 95.9 Income tax payments $ 1.8 $ 1.4 $ 5.6 $ 5.2 Cincinnati Bell Inc. Reconciliation of Adjusted EBITDA (Non-GAAP) to Operating Income (GAAP) (Unaudited) (Dollars in millions) Three Months Ended September 30, 2007 Wireline Wireless Technology Solutions Corporate Total Company Operating Income (GAAP) $ 73.0 $ 9.0 $ 5.7 $ (5.1 ) $ 82.6 Add: Depreciation and amortization 26.2 9.6 1.9 - 37.7 Restructuring charges (0.3 ) - - - (0.3 ) EBITDA (Non-GAAP) $ 98.9 $ 18.6 $ 7.6 $ (5.1 ) $ 120.0 Three Months Ended September 30, 2006 Wireline Wireless Technology Solutions Corporate Total Company Operating Income (GAAP) $ 68.7 $ 6.3 $ 5.2 $ 3.3 $ 83.5 Add: Depreciation and amortization 27.2 7.5 0.9 - 35.6 Restructuring and gain on sale of broadband assets 3.0 - - (4.4 ) (1.4 ) EBITDA (Non-GAAP) $ 98.9 $ 13.8 $ 6.1 $ (1.1 ) $ 117.7 Nine Months Ended September 30, 2007 Wireline Wireless Technology Solutions Corporate Total Company Operating Income (GAAP) $ 217.1 $ 26.8 $ 12.2 $ (14.7 ) $ 241.4 Add: Depreciation and amortization 78.1 28.1 4.6 - 110.8 Restructuring charges 2.1 - - 0.2 2.3 EBITDA (Non-GAAP) $ 297.3 $ 54.9 $ 16.8 $ (14.5 ) $ 354.5 Nine Months Ended September 30, 2006 Wireline Wireless Technology Solutions Corporate Total Company Operating Income (GAAP) $ 222.3 $ 14.5 $ 11.4 $ (10.4 ) $ 237.8 Add: Depreciation and amortization 79.3 23.6 2.7 - 105.6 Restructuring, shareholder claim settlement and gain on sale of broadband assets 3.0 - - (0.8 ) 2.2 EBITDA (Non-GAAP) $ 304.6 $ 38.1 $ 14.1 $ (11.2 ) $ 345.6 Cincinnati Bell Inc. Normalized Statements of Operations (Non-GAAP) - Reconciliation to Reported Results (Unaudited) (Dollars in millions, except per share amounts) Three Three Months Ended Months Ended September 30, 2007 September 30, Before Special Items 2007 (GAAP) Special Items (Non-GAAP) A Revenue $ 344.3 $ - $ 344.3 Costs and expenses Cost of services and products 159.0 - 159.0 Selling, general and administrative 65.3 - 65.3 Depreciation and amortization 37.7 - 37.7 Restructuring charges (gains) (0.3 ) 0.3 - Operating income 82.6 (0.3 ) 82.3 Interest expense 38.0 - 38.0 Other expense, net 0.2 - 0.2 Income before income taxes 44.4 (0.3 ) 44.1 Income tax expense 18.7 (0.1 ) 18.6 Net income 25.7 (0.2 ) 25.5 Preferred stock dividends 2.6 - 2.6 Net income applicable to common shareowners $ 23.1 $ (0.2 ) $ 22.9 Weighted average diluted common shares 257.2 257.2 257.2 Diluted earnings per common share $ 0.09 $ - $ 0.09 Normalized results have been adjusted for the following (pretax adjustments are tax effected at 40%): A Adjustment to the company's restructuring reserve. Cincinnati Bell Inc. Normalized Statements of Operations (Non-GAAP) - Reconciliation to Reported Results (Unaudited) (Dollars in millions, except per share amounts) Special Items Nine Nine Months Ended Months Ended September 30, 2007 September 30, Restructuring Dividend From Before Special Items 2007 (GAAP) Charge Investment (Non-GAAP) A B Revenue $ 988.6 $ - $ - $ 988.6 Costs and expenses Cost of services and products 437.5 - - 437.5 Selling, general and administrative 196.6 - - 196.6 Depreciation and amortization 110.8 - - 110.8 Restructuring charges 2.3 (2.3 ) - - Operating income 241.4 2.3 - 243.7 Interest expense 117.1 - - 117.1 Other income, net (2.1 ) - 1.9 (0.2 ) Income before income taxes 126.4 2.3 (1.9 ) 126.8 Income tax expense 54.0 1.0 (0.8 ) 54.2 Net income 72.4 1.3 (1.1 ) 72.6 Preferred stock dividends 7.8 - - 7.8 Net income applicable to common shareowners $ 64.6 $ 1.3 $ (1.1 ) $ 64.8 Weighted average diluted common shares 256.6 256.6 256.6 256.6 Diluted earnings per common share $ 0.25 $ 0.01 $ (0.01 ) $ 0.25 Normalized results have been adjusted for the following (pretax adjustments are tax effected at 40%): A The company incurred employee separation expense primarily related to the outsourcing of certain accounting functions and the reduction in workforce of various other administrative functions. B One-time dividend received from cost investment. Cincinnati Bell Inc. Normalized Statements of Operations (Non-GAAP) - Reconciliation to Reported Results (Unaudited) (Dollars in millions, except per share amounts) Special Items Three Three Gain on Months Ended Months Ended Sale of September 30, 2006 September 30, Broadband Restructuring Before Special Items 2006 (GAAP) Assets Charge (Non-GAAP) A B Revenue $ 320.1 $ - $ - $ 320.1 Costs and expenses Cost of services and products 142.9 - - 142.9 Selling, general and administrative 59.5 - - 59.5 Depreciation and amortization 35.6 - - 35.6 Gain on sale of broadband assets (4.7 ) 4.7 - - Restructuring charges 3.3 - (3.3 ) - Operating income 83.5 (4.7 ) 3.3 82.1 Minority interest Income (0.2 ) - - (0.2 ) Interest expense 41.4 - - 41.4 Other income, net (0.1 ) - - (0.1 ) Income before income taxes 42.4 (4.7 ) 3.3 41.0 Income tax expense 17.3 (1.9 ) 1.3 16.7 Net income 25.1 (2.8 ) 2.0 24.3 Preferred stock dividends 2.6 - - 2.6 Net income applicable to common shareowners $ 22.5 $ (2.8 ) $ 2.0 $ 21.7 Weighted average diluted common shares 254.4 254.4 254.4 254.4 Diluted earnings per common share $ 0.09 $ (0.01 ) $ 0.01 $ 0.09 Normalized results have been adjusted for the following (pretax adjustments are tax effected at 40%): A The company sold certain broadband fiber assets for a gain of $4.7 million. B In September 2006, the company incurred employee separation expense related to the outsourcing of certain supply chain functions. Cincinnati Bell Inc. Normalized Statements of Operations (Non-GAAP) - Reconciliation to Reported Results (Unaudited) (Dollars in millions, except per share amounts) Special Items Nine Nine Gain on Months Ended Months Ended Sale of Shareholder Income September 30, 2006 September 30, Broadband Claim Tax Restructuring Before Special Items 2006 (GAAP) Assets Settlement Expense Charge (Non-GAAP) A B C D Revenue $ 941.7 $ - $ - $ - $ - $ 941.7 Costs and expenses Cost of services and products 416.5 - 416.5 Selling, general and administrative 179.6 - 179.6 Depreciation and amortization 105.6 - 105.6 Shareholder claim settlement 6.3 - (6.3 ) - - - Gain on sale of broadband assets (7.6 ) 7.6 - Restructuring charges 3.5 - - - (3.5 ) - Operating income 237.8 (7.6 ) 6.3 - 3.5 240.0 Minority interest expense 0.1 - 0.1 Interest expense 121.3 - 121.3 Other income, net (0.4 ) - (0.4 ) Income before income taxes 116.8 (7.6 ) 6.3 - 3.5 119.0 Income tax expense 53.2 (3.0 ) 2.5 (3.6 ) 1.4 50.5 Net income 63.6 (4.6 ) 3.8 3.6 2.1 68.5 Preferred stock dividends 7.8 - 7.8 Net income applicable to common shareowners $ 55.8 $ (4.6 ) $ 3.8 $ 3.6 $ 2.1 $ 60.7 Weighted average diluted common shares 252.7 252.7 252.7 252.7 252.7 252.7 Diluted earnings per common share $ 0.22 $ (0.02 ) $ 0.02 $ 0.01 $ 0.01 $ 0.24 Normalized results have been adjusted for the following (pretax adjustments are tax effected at 40%): A Gain on sale of broadband assets due to expiration of certain indemnifications that were previously reserved. B Reserve of $6.3 million recorded for settlement of a shareholder claim. C Kentucky net operating loss carry-forward write-off due to regulations issued in the first quarter of 2006. D In September 2006, the company incurred employee separation expense related to the outsourcing of certain supply chain functions. Cincinnati Bell Inc. Reconciliation of Adjusted EBITDA (Non-GAAP) Guidance to Operating Income (GAAP) Guidance (Unaudited) (Dollars in millions) 2007 Consolidated 2007 Operating Income (GAAP) Guidance $ 318 Add: Depreciation and amortization 150 Restructuring charges 2 Consolidated 2007 Adjusted EBITDA Guidance $ 470
